DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.


Remarks
Claim 1 is amended.
Claims 6, 10-17, and 19 are withdrawn from further consideration.
Claim 18 is cancelled.
Claim 21 is new.
Claims 1-17 and 19-21 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 103 are withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over BERLINGUETTE (US 20120305070 A1).
	Regarding claim 1, BERLINGUETTE teaches a neutral compound having the formula Os(Lm)(Ln) (see the formula (IV), 
    PNG
    media_image1.png
    266
    287
    media_image1.png
    Greyscale
, wherein M is Osmium; [0072] The dye complex of the present invention may be synthesized using any element belonging to Group 6, Group 8, Group 9, Group 10, or Group 11 of the long-form Periodic Table. Preferred elements are Iron, Ruthenium (Ru), Osmium, Iridium, Cobalt, Palladium, Platinum and Chromium.; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Osmium element for M in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144));
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the formula (IV) attached below):

    PNG
    media_image2.png
    205
    393
    media_image2.png
    Greyscale
(see the formula (IV) attached below);
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
ring M, ring N, and ring O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the formula (IV) attached below); 
Z1, Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z1, Z2, and Z3 is nitrogen (see the formula (IV) attached below; [0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ N for at least one of Y(Z1),  Y(Z2), and Y(Z3) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144));
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3 are not both nitrogen (Since this recitation is optional and M and O are not both a 5-membered heterocyclic ring, the recitation is considered to be met by the prior art);
wherein RM, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl or fluorene; and any two adjacent RM, RN, and Ro can optionally form a ring; with the proviso that when Lm and Ln are not L1, where L1 is: 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
([0066] R1 is an electron-donating substituent; [0080] Suitable electron-donating substituents include alkoxy groups).

    PNG
    media_image5.png
    481
    574
    media_image5.png
    Greyscale

	

 
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, nitrile, isonitrile, and combinations thereof (see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches Z1 and Z2 are both nitrogen ([0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ N for both of Y(Z1) and Y(Z2) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches the ring M represents a benzene ring ([0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ C for Y(Z1) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches the ring N and the ring O represent pyridine rings ([0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ N for both of Y(Z2) and Y(Z3) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches Lm is the same as Ln (see the rejection of claim 1).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches Lm and Ln are each independently selected from the group consisting of:  
	
    PNG
    media_image6.png
    205
    340
    media_image6.png
    Greyscale
wherein each of X1 to X15 is independently carbon (see the rejection of claim 1 and the formula (IV) attached in the rejection of claim 1; [0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ C for Y(Z1) and N for both of Y(Z2) and Y(Z3) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144))). 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	BERLINGUETTE teaches each of X1 to X15 is carbon (see the rejection of claims 1, 8 and the formula (IV) attached in the rejection of claim 1).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches a formulation comprising the compound of claim 1 (see the formulation of the formula (IV), 
    PNG
    media_image1.png
    266
    287
    media_image1.png
    Greyscale
, wherein M is Osmium) (see the rejection of claim 1).
	
	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 1.
	BERLINGUETTE teaches at least one of conditions (i) to (iii) is true: (i) ring M does not represent a benzene ring; (ii) ring N does not represent a pyridine ring; (iii) ring O does not represent a pyridine ring ([0022] Y = C or N, where exactly two (2) Y atoms are C and four (4) Y atoms are N; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ N for both of Y(Z1) and Y(Z2) and C for Y(Z3) in the device of BERLINGUETTE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).


Response to Arguments
	Applicant's arguments filed on 09/28/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726